POWER OF ATTORNEY We, the undersigned Trustees and officers of each of the funds listed on Schedule A hereto, hereby severally constitute and appoint John Hill, George Putnam III, Charles E. Porter, Jonathan S. Horwitz, John W. Gerstmayr and Bryan Chegwidden, and each of them singly, our true and lawful attorneys, with full power to them and each of them, to sign for us, and in our names and in the capacities indicated below, the Registration Statements on Form N-14 of each of the funds listed on Schedule A hereto and any and all amendments (including post-effective amendments) to said Registration Statements and to file the same with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto our said attorneys, and each of them acting alone, full power and authority to do and perform each and every act and thing requisite or necessary to be done in the premises, as fully to all intents and purposes as he might or could do in person, and hereby ratify and confirm all that said attorneys or any of them may lawfully do or cause to be done by virtue thereof. WITNESS my hand and seal on the date set forth below. Signature Title Date /s/ JAMESON A. BAXTER Trustee April 13, 2007 Jameson A. Baxter /s/ CHARLES B. CURTIS Trustee April 13, 2007 Charles B. Curtis /s/ MYRA R. DRUCKER Trustee April 13, 2007 Myra R. Drucker /s/ CHARLES E. HALDEMAN Trustee April 13, 2007 Charles E. Haldeman, Jr. /s/ JOHN A. HILL Trustee April 13, 2007 John A. Hill /s/ PAUL L. JOSKOW Trustee April 13, 2007 Paul L. Joskow /s/ ELIZABETH T. KENNAN Trustee April 13, 2007 Elizabeth T. Kennan /s/ KENNETH R. LEIBLER Trustee April 13, 2007 Kenneth R. Leibler /s/ ROBERT E. PATTERSON Trustee April 13, 2007 Robert E. Patterson /s/ GEORGE PUTNAM, III Trustee April 13, 2007 George Putnam, III /s/ W. THOMAS STEPHENS Trustee April 13, 2007 W. Thomas Stephens /s/ RICHARD B. WORLEY Trustee April 13, 2007 Richard B. Worley Vice President and /s/ JANET C. SMITH Principal Accounting Officer April 16, 2007 Janet C. Smith Executive Vice President, Associate Treasurer, Compliance Liaison and /s/ CHARLES E. PORTER Principal Executive Officer April 13, 2007 Charles E. Porter Vice President and /s/ STEVEN D. KRICHMAR Principal Financial Officer April 16, 2007 Steven D. Krichmar Schedule A Registration Statement of Putnam California Tax Exempt Income Fund on Form N-14 relating to the proposed merger Putnam California Investment Grade Municipal Trust with and into Putnam California Tax Exempt Income Fund. Registration Statement of Putnam New York Tax Exempt Income Fund on Form N-14 relating to the proposed merger Putnam New York Investment Grade Municipal Trust with and into Putnam New York Tax Exempt Income Fund. Registration Statement of Putnam Tax Exempt Income Fund on Form N-14 relating to the proposed reorganization of Putnam Tax-Free Health Care Fund into Putnam Tax Exempt Income Fund. Registration Statement of Putnam Municipal Opportunities Trust on Form N-14 relating to the proposed reorganization of Putnam Investment Grade Municipal Trust and Putnam Municipal Bond Fund into Putnam Municipal Opportunities Trust. Registration Statement of Putnam Managed Municipal Income Trust on Form N-14 relating to the proposed reorganization of Putnam High Yield Municipal Trust into Putnam Managed Municipal Income Trust.
